Opinion by
Judge Hardin:
The authority of the court, in a suit for divorce and alimony, to allow the wife alimony ■ pendente lite, under section 6, of article 3, of chapter 47, of the revised statutes, should or not be exercised according to the facts developed in each particular case, and, whereas, as is shown by the record in this case, the wife, without any reasonable cause, abandons the husband and, voluntarily and against his will, continues to live separately and apart from him, the application should be refused.
The order appealed from being deemed erroneous, therefore, the same is reversed and the cause remanded for further proceedings.